DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin NPL in view of Ou (US 2019/0091850 A1).
Irwin NPL teaches a system comprising a plurality of thread-boring tools, i.e. tapping bits (page 1 paragraphs 1-3; figures 6 and 10), and a handle comprising a cantilevered grip terminally and perpendicularly connected to the handle (figures 7-8). Regarding the plurality of rods, said rods comprising a body, a thread and a handle, the thread terminally and concentrically positioned on the rod body adjacently positioned to the distal end and the handle being  terminally connected with the rod body and adjacently positioned to the proximal end, Irwin NPL teaches the handle as stated earlier, where one skilled in the art would readily understand the handle is to be attached to one of said thread-boring tools prior to use (page 1 paragraph 2). Thus, connecting said handle to any one of the thread-boring tools would result in a rod having a thread and a handle as claimed.
Irwin NPL does not teach a plurality of the rods having the oppositely positioned thread and handle.
However, obtaining a plurality of said handles to attach to a plurality of said rods would have been readily obvious to one of ordinary skill in the art, particularly as a matter of preference or convenience. That is, it would have been obvious to include multiple handles in order to allow for multiple rods to be used at the same time, thereby minimizing processing time and increasing product throughput. Additionally, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04.VI.B.
Irwin does not teach the handle comprising a surface with a slip-resistant cover and a slip resistant coating on the exterior surface of said cover. The limitation “slip-resistant” is hereon interpreted to mean any surface material, structure, etc. used to facilitate grip.
Ou teaches a tool grip (abstract) comprising a cover 12 placed on an end of a drive rod 2 (figure 1; paragraph 13), where a coating 20 is placed over the exterior surface 21 of the cover 12 to facilitate grip and comfort during use (figure 2; paragraphs 13-14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the handle portion of Irwin NPL to include the cover and coating as claimed in order to similarly facilitate grip and comfort during use.
Regarding the limitations of “for sanitary handling, processing, cooking, and eating a comestible containing a bone” and “for drilling a plurality of threaded sockets into a bone”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 

Response to Arguments
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN KIM/Examiner, Art Unit 1792